 


109 HR 4767 IH: Tanning Accountability and Notification Act of 2006
U.S. House of Representatives
2006-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4767 
IN THE HOUSE OF REPRESENTATIVES 
 
February 16, 2006 
Mrs. Maloney (for herself and Ms. Ginny Brown-Waite of Florida) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require the Food and Drug Administration to conduct consumer testing to determine the appropriateness of the current labeling requirements for indoor tanning devices and determine whether such requirements provide sufficient information to consumers regarding the risks that the use of such devices pose for the development of irreversible damage to the skin, including skin cancer, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Tanning Accountability and Notification Act of 2006. 
2.FindingsThe Congress finds as follows: 
(1) The Food and Drug Administration (FDA) and numerous leading United States health care organizations estimate that approximately one million Americans each year will be stricken with skin cancer, a potentially deadly disease, and the most common of all types of cancers. 
(2)The number of cases of melanoma, the most deadly of all skin cancers, is rising in the United States. The American Cancer Society estimates 111,900 Americans will be diagnosed with melanoma in 2006. Nationally, one person dies of melanoma almost every hour. 
(3)Numerous studies have established that skin cancer is closely associated with excessive ultraviolet light exposure. 
(4)In December 2002, the National Institute of Environmental Health Sciences issued a report that identified broad spectrum ultraviolet radiation produced by artificial light sources as a known carcinogen and added such radiation to its listing of 228 substances linked to cancer. 
(5)The FDA, joined by the National Institutes of Health, the Centers for Disease Control and Prevention, the World Health Organization, and the American Academy of Dermatology, discourages the use of tanning beds and sun lamps, and has concluded that indoor tanning can be as harmful as outdoor tanning, and that perhaps more than one million people in the United States alone visit tanning salons each day on the average. 
(6)The FDA and numerous leading United States and international health care organizations have expressed concerns that the consuming public generally, and teenage population particularly, is not aware that indoor tanning devices emit ultraviolet radiation that is similar to and sometimes more powerful than the UV radiation emitted by the sun. 
(7)The FDA has concluded that there are no ‘‘safe rays’’ insofar as both types of ultraviolet light cause skin cancer, damage to the eyes and the immune system, as well as wrinkling and other signs of premature skin aging. Tanning devices in salons, tanning parlors, spas, and similar settings are in no way less harmful alternatives to the sun’s rays. 
(8)Exposure to ultraviolet radiation, especially from indoor tanning equipment, is not necessary to maintain adequate levels of vitamin D in the body. A comprehensive review of the scientific literature published in the February 2006 issue of the Journal of the American Academy of Dermatology confirms that exposing oneself to harmful doses of ultraviolet radiation is an unsafe practice that is not essential to maintaining an adequate supply of vitamin D for good bone and muscle health. 
(9)According to the American Academy of Dermatology, manufacturers of tanning devices should be required to fix upon the devices a warning label reading, Ultraviolet radiation can cause skin cancer and nonreversible forms of damage to the skin. 
3.Report by Food and Drug Administration regarding labeling information on relationship between use of indoor tanning devices and development of skin cancer or other skin damage 
(a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary), acting through the Commissioner of Food and Drugs, shall determine— 
(1)whether the labeling requirements for indoor tanning devices, including the positioning requirements, provide sufficient information to consumers regarding the risks that the use of such devices pose for the development of irreversible damage to the eyes and skin, including skin cancer; and 
(2) 
(A)whether adding the warning suggested by the American Academy of Dermatology to the current warning label, or any other additional warning, would communicate the risks of indoor tanning more effectively; or 
(B)whether there is no warning that would be capable of adequately communicating such risks. 
(b)Consumer testingIn making the determinations under subsection (a), the Secretary shall conduct appropriate consumer testing, using the best available methods for determining consumer understanding of label warnings. 
(c)Public hearings; public commentThe Secretary shall hold public hearings and solicit comments from the public in making the determinations under subsection (a). 
(d)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Congress a report that provides the determinations under subsection (a). In addition, the Secretary shall include in the report the measures being implemented by the Secretary to significantly reduce the risks associated with indoor tanning devices.  
 
